        CASE 0:20-cv-01861-PAM-ECW Doc. 27 Filed 08/05/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Amina Eshmawy,                                             Civ. No. 20-1861 (PAM/ECW)

                           Plaintiff,

v.                                                                                ORDER

QBE Insurance Corporation,

                           Defendant.


      This matter is before the Court on the parties’ Stipulation of Dismissal. (Docket

No. 25.) The parties seek a dismissal with prejudice.

      Accordingly, IT IS HEREBY ORDERED that this matter is DISMISSED with

prejudice, and without costs, disbursements, or attorney’s fees to any party.

LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: Thursday, August 5, 2021

                                             s/ Paul A. Magnuson
                                             Paul A. Magnuson
                                             United States District Court Judge
